      Case: 3:21-cv-00063-MJN Doc #: 1 Filed: 02/24/21 Page: 1 of 10 PAGEID #: 1




                          IN THE UNITED STATED DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

 BARRY COSTA,                :
                             :
                 Plaintiff,  :
                             : Case No.
   v.                        :
                             : Judge
 DAYTON-PHOENIX GROUP, IUE- :
 CWA, AFL-CIO LOCAL 755, and :
 ANTIJUAN DAVIS,             :
                             :
                 Defendants. :


       DEFENDANT DAYTON-PHOENIX GROUP INC.’S NOTICE OF REMOVAL

         Defendant Dayton-Phoenix Group Inc. (“Defendant DPG”), pursuant to 28 U.S.C. § 1446,

§ 1441, § 1331, and § 1367 hereby gives notice of removal to this Court of an action commenced

against it in the Court of Common Pleas, Montgomery County, Ohio. This action is being removed

to federal court on the basis of federal question jurisdiction under 28 U.S.C. § 1331 and § 1367(a)

with the consent of all Defendants.

I.       DEFENDANT DPG HAS SATISFIED THE PROCEDURAL REQUIREMENTS
         FOR REMOVAL

         1.        On January 20, 2021, Plaintiff Barry Costa (“Plaintiff”) filed a Complaint in the

Court of Common Pleas, Montgomery County, Ohio, No. 2021 CV 00237, against Defendants

DPG, IUE-CWA, AFL-CIO Local 755 (“Defendant IUE-CWA”), and Antijuan Davis

(“Defendant Davis”).

         2.        The Complaint was served on Defendant DPG on January 27, 2021. A copy of the

Summons and Complaint is attached hereto as Exhibit 1.

         3.        The Complaint was served on Defendants IUE-CWA and Davis on January 27,

2021. A copy of the Summons is attached hereto as Exhibit 2.

4833-5439-9709.1
      Case: 3:21-cv-00063-MJN Doc #: 1 Filed: 02/24/21 Page: 2 of 10 PAGEID #: 2




        4.      Defendant DPG files this Notice of Removal within 30 days of January 27, 2021 in

accordance with the procedural requirements under 28 U.S.C. § 1446(b).

        5.      Venue is proper in the United States District Court for the Southern District of Ohio,

Western Division, because this district and division embrace the location in which the removed

action has been pending and the location where Plaintiff resides, Darke County. See 28 U.S.C. §

1441(a); Exhibit A, Complaint, ¶ 1.

        6.      In accordance with the provisions of 28 U.S.C. § 1446(a), the following documents

have been furnished to the Clerk:

        •    Civil Cover Sheet; and
        •    A copy of all process, pleadings, and orders served upon Defendant DPG. See Copy of
             All Process, Pleadings, and Orders, attached hereto as Exhibit 3.

        7.      In accordance with 28 U.S.C. § 1446(d), Defendant DPG is serving written notice

upon Plaintiff and will promptly file a copy of this Notice of Removal with the Clerk for the Court

of Common Pleas, Montgomery County, Ohio.

        8.      In accordance with 28 U.S.C. § 1446(b)(2)(A), all Defendants who have been

properly joined and served consent to Defendant DPG’s Notice of Removal, the consents to which

are attached to this Notice of Removal. See Exhibit 4.

II.     REMOVAL IS PROPER BECAUSE THIS COURT HAS FEDERAL QUESTION
        JURISDICTION

  This Court has federal question jurisdiction over all claims under the complete preemption
                                            doctrine.

        9.      Removal is proper based on federal question jurisdiction, 28 U.S.C. § 1331, even

though Plaintiff’s Complaint styles some claims as arising under state law.




                                                  2
        Case: 3:21-cv-00063-MJN Doc #: 1 Filed: 02/24/21 Page: 3 of 10 PAGEID #: 3




          10.   Initially, this Court has original jurisdiction over claims asserted under the

Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12101, et seq. and the Family and Medical

Leave Act (“FMLA”), 29 U.S.C. §§ 2601, et seq.,1 both federal statutes.

          11.   Federal question jurisdiction also exists over the state-law claims under the

complete preemption doctrine per Section 301 of the Labor Management Relations Act of 1947

(“LMRA”), 29 U.S.C. § 185. Section 301 “both preempts certain state-law contract claims and

also confers federal jurisdiction over those claims[.]” Kitzmann v. Local 619-M Graphic

Communs. Conference of the Int’l Bhd. of Teamsters, 415 F. Appx. 714, 717 (6th Cir. 2011).

          12.   Although under the well-pleaded complaint rule, federal question jurisdiction

generally exists only if the face of a properly-pleaded complaint presents a federal question, “an

independent corollary to the well-pleaded complaint rule [] holds that in certain circumstances the

preemptive force of a federal statute is so ‘extraordinary’ that it ‘converts’ a complaint alleging

only state law claims ‘into one stating a federal claim for purposes of the well-pleaded complaint

rule.’” DeSantiago v. Laborers Int’l Union, Local No. 1140, 914 F.2d 125, 127 (8th Cir. 1990)

(citing Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987)); Adkins v. Gen. Motors Corp., 946

F.2d 1201, 1207 (6th Cir. 1991).

          13.   Under the so-called complete preemption doctrine, “federal preemption is so

complete that conflicting state law not only must yield but is effectively extinguished, the only

theory of recovery remaining is the federal claim, which takes the place of the state law claim cited

in the complaint.” Kitzmann, 415 F. Appx. at 717.




    1
      Although Count V is styled as a claim under the FMLA, the substance of the claim appears to be for
retaliation under the ADA. Either way, it is a claim under federal law.


                                                   3
     Case: 3:21-cv-00063-MJN Doc #: 1 Filed: 02/24/21 Page: 4 of 10 PAGEID #: 4




       14.     The Sixth Circuit, like others, has recognized that labor cases involving state law

fall within the complete preemption doctrine. See, e.g., Banks v. Alexander, 294 F. Appx. 221 (6th

Cir. 2008) (affirming removal of state-law claims based on Section 301 preemption); Paluda v.

ThyssenKrupp Budd Co., 303 F. Appx. 305, 307 (6th Cir. 2008) (affirming removal of state-law

age discrimination claim based on complete preemption under Section 301); Klepsky v. UPS, 489

F.3d 264, 270 (6th Cir. 2007) (“preemption exists under the LMRA, and [] removal based on

federal jurisdiction was proper here”); Schuver v. Midamerican Energy Co., 154 F.3d 795 (8th Cir.

1998) (affirming denial of motion to remand when defendant asserted federal question jurisdiction

under Section 301); Vera v. Saks & Co., 335 F.3d 109, 114 (2d Cir. 2003) (affirming removal

because “‘unusual pre-emptive power’ accorded section 301 extends to create federal jurisdiction

even when the plaintiff’s complaint makes no reference to federal law and appears to plead an

adequate state claim”).

       15.     In fact, the complete preemption doctrine is “primarily” applied in claims

preempted by Section 301. Adkins, 946 F.2d at 1207; Banks, 294 F. Appx. at 224 (“Section 301 of

the Labor Management Relations Act (LMRA), 29 U.S.C. § 185, is one statute (among a few

statutes) that has complete preemptive force.”).

       16.     In the Complaint here, Plaintiff raises claims related solely to his employment. He

specifically alleges that his alleged disability was not accommodated, he was retaliated against for

complaining about not receiving a reasonable accommodation, and in the course of a discussion

with his union steward, Defendant Davis, about his alleged medical condition, he was assaulted

and defamed, and that his privacy was violated. See Exhibit A, Complaint, ¶¶ 4, 36-37.

       17.     During his employment with Defendant DPG, Plaintiff was at all times a member

of a labor union, Defendant IUE-CWA, which represents him for the purposes of collective




                                                   4
     Case: 3:21-cv-00063-MJN Doc #: 1 Filed: 02/24/21 Page: 5 of 10 PAGEID #: 5




bargaining. See Exhibit A, Complaint, ¶¶ 3, 12. Plaintiff’s terms and conditions of employment,

such as transfers, overtime hours, leaves of absence, his right to a discrimination and harassment-

free workplace, representation by a union steward (referred to as a “Shop Chairman” in the CBA),

and the requirement to undergo a medical examination are all governed by a collective bargaining

agreement (“CBA”) between Defendants DPG and IUE-CWA.

       18.     Plaintiff’s state-law claims substantially implicate the meaning of the CBA and

require interpretation of it. The CBA specifically requires medical examinations in certain

situations, prohibits workplace discrimination and harassment, mandates overtime work based on

seniority, and provides for union representation by the Shop Chairman, Defendant Davis.

       19.     The CBA also includes a comprehensive grievance and arbitration procedure to

which Plaintiff has already availed himself. The CBA’s grievance and arbitration procedure is

Plaintiff’s exclusive remedy for alleged breaches of the CBA. Plaintiff has also challenged the

same conduct at issue in the Complaint by filing multiple unfair labor practice complaints with the

National Labor Relations Board, all of which have been dismissed or withdrawn.

       20.     Thus, Plaintiff’s state-law claims are completely preempted by Section 301, and

federal question jurisdiction exists. See, e.g., Avco Corp. v. Aero Lodge No. 735, Int’l Ass’n of

Machinists and Aerospace Workers, 390 U.S. 557, 560 (1968) (upholding removal based on

preemptive effect of Section 301).

    This Court has federal question jurisdiction over the federal claims and supplemental
                            jurisdiction over the state-law claims.

       21.     In addition or in the alternative, this Court has supplemental jurisdiction over the

state-law claims because they are “related to the claims in the action within such original

jurisdiction” and therefore “form part of the same case or controversy.” 28 U.S.C. § 1367(a).




                                                5
     Case: 3:21-cv-00063-MJN Doc #: 1 Filed: 02/24/21 Page: 6 of 10 PAGEID #: 6




       22.     “Claims form part of the same case or controversy when they derive from a

common nucleus of operative facts.” Carmichael v. City of Cleveland, 571 F. Appx. 426, 434 (6th

Cir. 2014) (internal quotation and citation omitted) (finding supplemental jurisdiction proper

where plaintiff’s claims were all centered on an alleged failure to prevent a disappearance).

       23.     “District courts have broad discretion to exercise supplemental jurisdiction, and

their decision depends on judicial economy, convenience, fairness, and comity.” Aldini v. Kroger

Co., 628 F. Appx. 347, 352 (6th Cir. 2015) (internal citation and quotation omitted) (finding no

abuse of discretion where state-law claims decided on the same facts as ADA claims).

       24.     At its core, this case regards Defendants DPG’s and IUE-CWA’s treatment of

Plaintiff’s alleged disability. Plaintiff’s federal-law claims under the ADA and/or FMLA (Counts

IV and V) are premised on their alleged failure to reasonably accommodate his medical condition,

and related retaliation and harassment for requesting an accommodation or complaining about not

receiving one. These are not only similar facts; they are the same facts on which Plaintiff bases his

state-law discrimination claim under Ohio law.

       25.     The other state-law claims for defamation, emotional distress, assault, and invasion

of privacy are also “related” to the ADA and/or FMLA claims. See 28 U.S.C. § 1367(a). The

Complaint details the accommodation and interactive process that the parties have engaged in,

including (1) Plaintiff’s submission of doctor’s notes and Defendant DPG’s short-term approval

and/or alleged rejection of those notes, (2) Defendant IUE-CWA’s alleged confrontation of

Plaintiff because it believed Plaintiff was “faking his medical condition,” (3) Defendant DPG’s

investigation into the alleged assault of Plaintiff by the union steward that occurred during the

alleged confrontation, (4) Plaintiff’s request for and denial of a transfer to another position as a




                                                 6
     Case: 3:21-cv-00063-MJN Doc #: 1 Filed: 02/24/21 Page: 7 of 10 PAGEID #: 7




reasonable accommodation, and (5) the alleged violation of Plaintiff’s privacy by disclosing

medical information.

         26.   Although there were various doctor’s notes, discussions, and requests regarding the

accommodation over a period of time, the “separate” events all derive from a common set of facts,

namely Plaintiff’s requests for, attempts to obtain, and outcomes regarding an accommodation

based on his disability.

         27.   For instance, the reasonable accommodation analysis in this case—specifically

regarding Plaintiff’s request to transfer and/or not work overtime—directly implicates the CBA,

which mandates overtime by seniority, meaning that Plaintiff had to involve the union. The union’s

decision whether to support Plaintiff, resulting in an alleged confrontation, is directly related to

and arises from the reasonable accommodation process at the heart of this action and the ADA.

The ADA also regulates a company’s treatment of an employee’s confidential medical records.

See 29 C.F.R. § 1630.14.

         28.   Supplemental jurisdiction is permitted whereas here the state-law claims relate to

the ADA and FMLA claims, which are within the Court’s original jurisdiction. Thus, when an

employee brought claims for defamation, intentional infliction of emotional distress, and breach

of contract in conjunction with an ADA claim for an employer’s alleged failure to accommodate,

the Sixth Circuit has held that this Court properly exercised supplemental jurisdiction on all claims.

See Simpkins v. Specialty Envelope, No. 95-3370, 1996 U.S. App. LEXIS 22327 (6th Cir. Aug. 9,

1996).

         29.   In summary, although perhaps artfully pled, the case or controversy here arises

from a common set of facts: Plaintiff’s requests for an accommodation and the process by which

the company and union made those decisions. Exercise of supplemental jurisdiction will avoid




                                                  7
       Case: 3:21-cv-00063-MJN Doc #: 1 Filed: 02/24/21 Page: 8 of 10 PAGEID #: 8




“multiplicity of litigation” and balance the interests of judicial economy against deciding state law

issues. Harper v. AutoAlliance Int’l, Inc., 392 F.3d 195, 211 (6th Cir. 2004) (noting also that the

court “may consider whether the plaintiff has used manipulative tactics to defeat removal and

secure a state forum . . . If the plaintiff has attempted to manipulate the forum, the court should

take this behavior into account in determining whether the balance of factors to be considered

under the pendent jurisdiction doctrine support a remand in the case”) (internal citations and

quotations omitted).

III.     NON-WAIVER BY DEFENDANT DPG

         30.     The prerequisites for removal have been met. If any questions arise as to the

propriety of the removal of this action, Defendant DPG requests the opportunity to present a brief,

oral argument, and further evidence as necessary to support its position that this case is removable

to this Court.

         31.     By filing this Notice of Removal, Defendant DPG does not intend to waive, and

hereby reserves, any objection as to service, personal jurisdiction, and all other defenses. It does

not admit any allegations in the Complaint.

         32.     WHEREFORE, Defendant Dayton-Phoenix Group Inc., Defendant IUE-CWA,

AFL-CIO Local 755, and Defendant Antijuan Davis unanimously consent to remove this case to

the United States District Court for the Southern District of Ohio, Western Division, being the

District and Division for the county in which this action is pending, and respectfully request that

the filing of this Notice of Removal in this Court and with the Court of Common Pleas,

Montgomery County, Ohio, shall effect removal of this suit to this Court, and that no further

proceedings be had in this case in the Court of Common Pleas, Montgomery County, Ohio.

         This 24th day of February, 2021.




                                                 8
Case: 3:21-cv-00063-MJN Doc #: 1 Filed: 02/24/21 Page: 9 of 10 PAGEID #: 9




                                 Respectfully submitted,

                                  s/ Deborah S. Brenneman
                                 Deborah S. Brenneman (0062113)
                                 THOMPSON HINE LLP
                                 10050 Innovation Drive, Suite 400
                                 Dayton, Ohio 45342
                                 Telephone: (513) 352-6638
                                 Facsimile: (937) 443-6635
                                 Debbie.Brenneman@ThompsonHine.com

                                 Attorney for Defendant Dayton-Phoenix Group Inc.




                                    9
   Case: 3:21-cv-00063-MJN Doc #: 1 Filed: 02/24/21 Page: 10 of 10 PAGEID #: 10




                                CERTIFICATE OF SERVICE

       I hereby certify that on February 24, 2021, I electronically filed the foregoing with the

Court using the CM/ECF system. Notice of this filing will be sent to all parties via the Court’s

system. Parties may access this filing through the Court’s system. I further certify that I served a

copy of the foregoing via e-mail to the following:


Michael W. DeWitt
DeWitt Law, LLC
mdewitt@dewittlawco.com
4200 Regent Street
Columbus, OH 43219
Attorney for Plaintiff Barry Costa


Robert Holt
IUE-CWA, AFL-CIO
rholt@iue-cwa.org
2701 Dryden Road
Dayton, OH 45439
Attorney for Defendants IUE-CWA, AFL-CIO Local 755 and Antijuan Davis


                                              /s/ Deborah S. Brenneman
                                              Deborah S. Brenneman




                                                10
